916 So. 2d 975 (2005)
Dywayne Tony WILSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D05-2416.
District Court of Appeal of Florida, Fifth District.
December 23, 2005.
Dywayne T. Wilson, Monticello, pro se.
No appearance by Respondent.
PER CURIAM.
For his 1991 crimes, the petitioner Dywayne Wilson appears here for the fourteenth time. He asserts that habeas corpus is appropriate to review an order entered by the circuit court a number of years ago, which barred him from further pro se filings. However, in 1998, this court upheld that decision on appeal. Wilson v. State, 727 So. 2d 949 (Fla. 5th DCA 1998). Petitioner is not entitled to a second bite of that apple seven years later. This petition is also procedurally barred because petitioner raises a claim regarding his prior convictions which this court has thoroughly reviewed and rejected on the merits in the past.
Consequently, we are forced to conclude that this petition is frivolous and an abuse of process. See Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995); Henderson v. State, 903 So. 2d 999 (Fla. 5th DCA 2005). In order to conserve judicial resources, we prohibit Dywayne Wilson from filing with this Court any further pro se pleadings concerning Volusia County, Seventh Judicial Circuit Court No. 91-4212-CFAES.
The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Wilson. Any more pleadings regarding this case will be summarily rejected by the Clerk, unless it is filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See section 944.279(1), Fla. Stat. (2004).
WRIT DENIED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PALMER, SHARP, W. and SAWAYA, JJ., concur.